Order filed June 26, 2014




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-14-00363-CV
                                    ____________

                          WILFRIDO MATA, Appellant

                                             V.

                      HARRIS COUNTY, TEXAS, Appellee


                    On Appeal from the 270th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2010-44692

                                     ORDER

      The clerk’s record was filed June 19, 2014. Our review has determined that a
relevant item has been omitted from the clerk's record. See Tex. R. App. P.
34.5(c). The record does not contain the trial court’s order granting appellee’s plea
to the jurisdiction, signed April 9, 2014.
        The Harris County District Clerk is directed to file a supplemental clerk’s
record on or before July 8, 2014, containing the trial court’s order signed April 9,
2014.

        If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM